Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/14/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS) and Huang (US 2011/0174743).
Regarding claims 1-3 and 18, Moore teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent while the pH is between 7.5-10.5 during the process wherein lime is added ([0011]-[0022] and [0033]-[0034]).  Moore also teaches that the selenium contaminant is in the form of selenite and/or selenite ([0009] and [0017]-[0018]) and temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process.
Moore teaches that the reducing agent can be “any of a variety of reducing agents known to those of skill in the art” but fails to explicitly teach the reducing agent being dithionite ion.  Ludwig teaches a method for reducing selenium and chromium in wastewater comprising contacting the wastewater with Fe(II) ions and a non-iron based reducing agent ([0025]-[0027], [0033], [0061]-[0063]).  As Ludwig details that a dithionite ion is a known exemplary reducing agent in the art and used for the same purpose, one skilled in the art would have found it obvious for the specific reducing agent in Moore to be dithionite in order to provide a reducing agent to treat similar contaminants in a similar stream with a reasonable expectation of success (see MPEP 2144.06 substituting equivalents for the same purpose).
Moore teaches that oxyanions that can be removed from wastewater can include selenium and sulfate, but Moore fails to teach the specific wastewater stream being a flue gas desulfurization wastewater stream and the sulfate concentration having levels of 4000-8000ppm.  Huang teaches that a wastewater stream that contains contaminants that should be treated to remove selenium and sulfate with concentrations up to 6000 mg/L (ppm) would be a flue gas desulfurization waste stream (Huang [0002]-[0004]).  Moore defines the aqueous stream that contains oxyanions such as selenium and sulfate broadly ([0011]) but fails to explicitly state the stream is a flue gas desulfurization wastewater stream.  However, a flue gas desulfurization wastewater stream would be considered as an industrial process stream.  Huang teaches that a specific industrial stream of a flue gas desulfurization wastewater stream would be considered an industrial stream that would have similar contaminants to be removed as discussed in Moore.  As such, one skilled in the art would have found it obvious to apply 
Regarding claim 4, it is submitted that the specific amount of Fe(II) ions used would have been an obvious matter of optimization of concentrations of the Fe reagent (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 5, Ludwig teaches that the Fe(II):dithionite ion ratio being 1 (0.2M ferrous sulfate to 0.2M sodium dithionite) ([0033]).
Regarding claims 7-8, Ludwig teaches that the reducing agent is sodium dithionite ([0033]).
Regarding claim 11, Moore teaches that the temperatures for said treatment being from 10-90 C ([0020]).  Thus, Moore either anticipates or renders obvious heating the water to up to 90 C as it is a known working temperature for the treatment process. 
Regarding claim 12, Moore teaches adding a pH modifier, such as lime ([0011]-[0022] and [0033]-[0034]).
Regarding claim 13, Moore teaches that the amount of Fe is based upon the amount of contaminant and can be any dosage that will achieve the desired result with 1-15 being a known ratio ([0034]).  Moore also teaches that the pH is adjusted to any point within a wide range (pF of 7-10) or no pH adjustment at all thereby teaching that the range would be from 0 ppm to a high ppm ([0019]).  Since Moore teaches that the amount of pH modifier covers a wide range and would significantly overlap with the Fe range, Moore anticipates the ratio claimed, or it would have been obvious as it is merely optimizing the concentration of the various reagents (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claims 19-20, see claim 13 above. Further, as can be seen in Table 1 of Ludwig, the amount of reagent added also effects the efficiency of removal of the various contaminants.  As such, modifying the concentration is merely optimizing the amount of chemicals added according to the fluid treated and results desired. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS) and Huang (US 2011/0174743) as applied to claim 1 above, and further in view of Moulton (US 2007/0084769).
Regarding claim 16, Moore teaches the addition of lime to adjust the pH but fails to explicitly state the lime is in slurry form. Moulton teaches that in adjusting the pH of an aqueous stream, lime in the form of a slurry is provided ([0028]).  It is submitted that given lime can be added either in solid or slurry form, it would have been obvious to add the lime in slurry form as it is a well-known means to add lime and one skilled in the art would have a reasonable expectation of success in doing so. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2013/117996 in IDS) in view of Ludwig et al. (US 2005/0082233 in IDS) and Huang (US 2011/0174743) as applied to claim 1 above, and further in view of Uradnisheck (US 2007/0241309).
Regarding claim 21, Moore teaches that the ferrous ion is provided via a ferrous salt, such as ferrous sulfate salts ([0033]), but fail to explicitly disclose the salt being ferrous sulfate hexahydrate. Uradnisheck teaches that ferrous sulfate salts that are readily available include ferrous sulfate and ferrous sulfate hexahydrate and that the ferrous sulfate and ferrous sulfate hexahydrate salts have similar functionality ([0047]). As such, one skilled in the art would have found it obvious to replace one ferrous sulfate salt with another similar ferrous sulfate hexahydrate salt with a reasonable expectation of success as they are known equivalent ferrous sulfate salts that react in a similar manner and is readily available. 

	Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. Applicant argues that Examiner has not fully considered Exhibit A in view of Comparative Examples 1 and 2 of the present application. First, it is noted that the claims merely state the method reduces and/or removes selenium content from the wastewater. As such, as long as any selenium is removed, no matter how small, it meets the claim limitation. No limitation is present that claims a specific removal efficiency. Comparative Examples 1 and 2 show that even using only an iron salt, the selenium content is reduced/removed by approximately 20% in Comparative Example 1 and 30% in Comparative Example 2. As such, Applicant has shown that merely an iron salt alone is capable of removing selenium from a sulfate containing stream. Next, the primary reference does not teach the use of Fe(II) reagent or a reducing agent alone but the combination of a Fe(II) reagent with a reducing agent. Further, Ludwig also teaches . 
Applicant argues that Applicant has discovered the claimed method results in significant removal of selenium from a sulfate containing stream. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., significant removal of selenium) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that there is a not a reasonable expectation of success as Ludwig ([0007]) teaches that dithionite ions had little effect on chromium. Applicant has erroneously interpreted the Ludwig reference as a whole. Table 1 of Ludwig clearly teaches that while dithionite alone does not efficiently remove chromium and other contaminants, the combination of dithionite and iron ions effectively remove chromium (see also [0026]-[0027] and Table 2).  Both Moore and Ludwig both teach that the iron ions and reductant/dithionite ions remove selenium (Moore [0009] and [0017]-[0018]; Ludwig [0061]).  As such, Moore in view of Ludwig provide explicit teachings making one skilled in the art have a reasonable expectation of success in the method removing selenium. Further, how the dithionite ion reacts with chromium is not applicable as selenium is a wholly different element than selenium.
Applicant argues that there is an unexpected synergistic effect of adding a reducing agent, such as dithionite ions, and an iron reagent for removal of selenium. As stated above, Applicant’s assertion of unexpected results fails as it is comparing adding an iron reagent alone to a combination of a reducing agent and an iron reagent. For the unexpected results argument to be valid, it must compare the closest prior art, Moore, which teaches a combination of a reducing agent and an iron reagent (see MPEP 716.02(e)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777